Exhibit 10.2

Sixth Amendment to Construction Loan Agreement

 

This Sixth Amendment to Construction Loan Agreement is dated as of the 2nd day
of December, 2004, and is by and between LSCP, LLLP, an Iowa limited liability
limited partnership (“BORROWER”) and FIRST NATIONAL BANK OF OMAHA (“BANK”), a
national banking association established at Omaha, Nebraska.

 

WHEREAS, the BANK and BORROWER executed a written Construction Loan Agreement
dated as of July 25, 2002, which, together will all amendments thereto, is
collectively called the “AGREEMENT”.

 

WHEREAS, BORROWER has requested BANK to loan it up to the sum of $5,400,000.00
(the “EXPANSION LOAN”) to assist BORROWER in construction of improvements
resulting in an expansion of its existing ethanol plant (“EXPANSION PROJECT”).

 

Now, Therefore, in consideration of the AGREEMENT, and their mutual promises
made herein, BANK and BORROWER agree as follows:

 

1.                                       Terms which are typed herein as all
capitalized words and are not defined herein shall have same meanings as when
described in the AGREEMENT.

 

2.                                       Paragraph 1.19 (i) of the AGREEMENT is
hereby amended to read as follows:

 

                (i) as to the REVOLVING NOTE, July 22, 2005; as to TERM NOTE 2,
TERM NOTE 3, TERM NOTE 4, June 1, 2008; and TERM NOTE 5, COMPLETION DATE.

 

3.             Effective immediately, paragraphs 1.1, 1.5 ,1.6, 1.7, 1.10, 1.25,
1.26, and 1.36 of the AGREEMENT are amended to read:

 

1.1           “ASSIGNMENT OF EXPANSION CONTRACT” means the assignment of the
agreement (“EXPANSION CONTRACT”) between the BORROWER and ICM, Inc. (the
“GENERAL CONTRACTOR”) for preparation of PLANS and construction of the EXPANSION
PROJECT in accordance with PLANS therein described, by which the BORROWER
assigns, as additional security for repayment of the OBLIGATIONS, the BORROWER’s
interest in the EXPANSION CONTRACT in a form acceptable to the BANK in the
exercise of its reasonable discretion.

 

1.5           “CLOSING” shall mean the date on which the BANK receives this
AGREEMENT, executed by the BORROWER, together with TERM NOTE 5.

 

1.6           “CONSTRUCTION LOAN TERMINATION DATE” means the earlier of (i) the
date which is ten months subsequent to CLOSING, (ii) the COMPLETION DATE, or
(iii) such earlier date upon which the BANK’s commitment to make disbursements
under TERM NOTE 5 is terminated.

 

1.7           “COMPLETION DATE” means the earlier of September 1, 2005, or the
date the BANK determines following a proper inspection and in the exercise of
BANK’s

 

 

Page 1 of 7

--------------------------------------------------------------------------------


 

 

reasonable discretion, that the EXPANSION PROJECT has been completed in
accordance with the PLANS.

 

 

1.10         “DRAW REQUEST” means forms acceptable to the BANK to be submitted
to the BANK by BORROWER when a disbursement is requested under TERM NOTE 5.

 

1.25         “PLANS” means the plans and specifications prepared by the GENERAL
CONTRACTOR for the EXPANSION PROJECT and identified to this AGREEMENT by the
GENERAL CONTRACTOR, the BORROWER and the BANK.

 

1.26         “EXPANSION PROJECT” means the design and construction of an
addition to BORROWER’s ethanol plant, together with all necessary and
appropriate fixtures, equipment, attachments, and accessories, as described in
the PLANS, to be constructed on the PROPERTY.

 

1.36         “LIBOR RATE” shall mean (a) the quotient of the (i) LIBOR BASE RATE
divided by (ii) one minus the applicable LIBOR RESERVE PERCENTAGE plus (b) 280
basis points in the case of the TERM NOTE 2, or 330 basis points in the case of
TERM NOTE 5, or 380 basis points in the case of TERM NOTE 3, TERM NOTE 4, and
REVOLVING NOTE.  The LIBOR RATE shall be adjusted automatically on and as of the
effective date of any change in the LIBOR RESERVE PERCENTAGE.

 

4.             The following additional paragraphs 2.14, 2.15, and 2.16 shall be
added to the AGREEMENT, immediately following existing paragraph 2.13:

 

2.14         EXPANSION LOAN.  The BANK agrees, on the terms and subject to the
conditions hereinafter set forth, to make, from time to time during the period
from the date of execution of this AGREEMENT to and including the CONSTRUCTION
LOAN TERMINATION DATE disbursements to the BORROWER in an aggregate principal
amount not to exceed the amount of the EXPANSION LOAN for the sole purpose of
paying approved construction costs of the EXPANSION PROJECT.  If, prior to the
COMPLETION DATE, there is paid to BANK a third party payment (a grant payment,
for example), which is applied to the EXPANSION LOAN, BANK will advance such
amount, or a lesser sum, as in BANK’s reasonable discretion is necessary to
complete the EXPANSION PROJECT.  Approved construction costs are costs actually
incurred in connection with the construction of the EXPANSION PROJECT, which
shall include but not be limited to costs of permits, licenses, labor, supplies,
materials, services, equipment, insurance premiums, real estate taxes and
interest on disbursements.  Construction costs do not include the cost
associated with termination under §14 of the General Conditions of Contract to
the EXPANSION CONTRACT.

 

2.15         “TERM NOTE 5” means the promissory note of the BORROWER in the form
of Exhibit 6-A evidencing borrowings under the EXPANSION LOAN of up to a maximum
amount of Five Million Four Hundred Thousand ($5,400,000.00) Dollars.
Notwithstanding any provisions of TERM NOTE 5, interest shall be payable at the
rate provided therein only on such portions of the EXPANSION LOAN proceeds as
actually have been disbursed pursuant to this AGREEMENT.

 

 

Page 2 of 7

--------------------------------------------------------------------------------


 

 

2.16         Prior to CONSTRUCTION COMPLETION DATE, BORROWER shall pay BANK
interest only, due quarterly.  On CONSTRUCTION COMPLETION DATE, the outstanding
balance of TERM NOTE 5 will be added to the principal balance of TERM NOTE 3,
and thus repaid.

 

5.             Paragraph 8.7 of the AGREEMENT is hereby amended, effective
immediately, to read:

 

8.7           Addresses for Notices, Etc.  Except as otherwise expressly
provided herein, all notices, requests, demands and other communications
provided for under the LOAN DOCUMENTS shall be in writing and mailed or
delivered to the applicable party at its address indicated below:

 

If to the BORROWER:                         LSCP, LLLP (d/b/a Little Sioux Corn
Processors, L.P.)

                                                                4808 F Avenue

                                                                Marcus, Iowa
50135

                                                                Attn:  Steve Roe

 

 

If to the BANK:                                    First National Bank of Omaha

                                                                1620 Dodge St.
STOP 1050

                                                                Omaha, NE
68197-1050

                                                                Attention:  Omer
Sagheer

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. All such notices, requests, demands and other communications
shall, when mailed, be effective when deposited in the mails, addressed as
aforesaid, except that notices or requests to the BANK pursuant to any of the
provisions hereunder shall not be effective until received by the BANK.

 

6.             At CLOSING, and prior to any advance of principal of the
EXPANSION LOAN, BORROWER shall deliver to BANK, in form reasonably acceptable to
BANK, the following:

 

A.                                   TERM NOTE 5

 

B.                                     The ASSIGNMENT OF EXPANSION CONTRACT duly
executed by the BORROWER and consented to by the GENERAL CONTRACTOR and a copy
of the EXPANSION CONTRACT, together with the General Conditions of Contract
referred to therein.

 

C.                                     The PLANS for the EXPANSION PROJECT
certified by ICM, Inc. and the BORROWER.

 

D.                                    A disbursement agreement, in form
acceptable to BANK, by which AgStar Financial Services agrees to make the
disbursements of TERM LOAN 5 and to

 

 

Page 3 of 7

--------------------------------------------------------------------------------


 

 

                                                monitor payment of suppliers and
contractors furnishing goods and services for the EXPANSION PROJECT.

 

E.                                      A total project cost statement on the
EXPANSION PROJECT duly executed by the BORROWER and the GENERAL CONTRACTOR,
setting forth the anticipated total cost of the EXPANSION PROJECT’s completion.

 

F.                                      (reserved)

 

G.                                     An as built appraisal based upon the
PLANS to be performed by Natwick Associates Appraisal Services which shows the
as-completed value of the PROPERTY and EXPANSION PROJECT addressed to and
otherwise acceptable to BANK.

 

H.                                    A title binder, issued by AgStar Financial
Services, (the “TITLE COMPANY”) at BORROWER’s expense, constituting a commitment
by the TITLE COMPANY to issue a mortgagee’s title policy in favor of the BANK as
mortgagee under the MORTGAGE, that will be free from all standard exceptions,
including mechanics’ liens and all other exceptions not previously approved by
the BANK and that will insure the MORTGAGE to be a valid first lien on the
PROPERTY.

 

I.                                         (reserved)

 

J.                                        Copies of all PERMITS from the
applicable regulatory agencies from whom a permit or license is required.

 

K.                                    Copies of documents from the appropriate
state, federal, city or county authority having jurisdiction over the PROPERTY
and the EXPANSION PROJECT that provide to the reasonable satisfaction of the
BANK that the EXPANSION PROJECT when constructed in accordance with the PLANS
will comply in all material respects with all applicable ordinances, zoning,
subdivision, platting, environmental and land use requirements, without special
variance or exception, and such other evidence as the BANK shall reasonably
request to establish that the PROJECT and the contemplated use thereof are
permitted by and comply with all applicable use or other restrictions and
requirements in prior conveyances, zoning ordinances, environmental laws and
regulations, water shed district regulations and all other applicable laws or
regulations, and governmental authorities having jurisdiction over the PROJECT. 
BORROWER is not required to obtain advance confirmation from any governmental
body that the PROJECT will comply with such ordinances, regulations and
requirements.

 

L.                                      A signed opinion of counsel for the
BORROWER, addressed to the BANK, opining that: 1) the BORROWER is duly organized
and in good standing in the state of Iowa; 2) the BORROWER is qualified in each
state in which it does business and is legally required to be qualified; 3) the
BORROWER has the power to execute and deliver the LOAN DOCUMENTS and to borrow
money and perform in accordance with the terms of the LOAN DOCUMENTS; 4) to the

 

 

Page 4 of 7

--------------------------------------------------------------------------------


 

 

                                                counsel’s knowledge, all actions
and consents by BORROWER necessary to the validity of the LOAN DOCUMENTS have
been obtained; 5) the LOAN DOCUMENTS have been duly signed and are the valid and
binding obligation of the BORROWER and enforceable in accordance with their
terms; and 6) to the best of counsel’s knowledge, the LOAN DOCUMENTS and the
transactions contemplated there under do not conflict with any provision of the
limited partnership agreement of BORROWER or any agreement binding upon the
BORROWER or its properties.

 

M.                                 A recently certified copy of the BORROWER’s
Limited Liability Limited Partnership Agreement, and any amendments, if
applicable.

 

N.                                    A recently certified copy of the
BORROWER’s Certificate of Limited Liability Limited Partnership and any
amendments, if applicable.

 

O.                                    BORROWER shall provide an assignment, in
form reasonably satisfactory to BANK, of all warranties existing at CLOSING and
after CLOSING, which have been issued or will be issued to BORROWER by
subcontractors and material suppliers to the EXPANSION PROJECT.

 

7.                                       At CLOSING, BORROWER shall pay to BANK
an origination fee in the sum of $40,500, which BANK will share with its loan
participants.

 

8.                                       BORROWER certifies by its execution
hereof that the representations and warranties set forth in Section 5 of the
AGREEMENT are true as of this date, except as to the status of BORROWER being a
limited partnership, and that no EVENT OF DEFAULT under the AGREEMENT, and no
event which, with the giving of notice or passage of time or both, would become
such an EVENT OF DEFAULT, has occurred as of this date.

 

9.                                       Except as amended hereby the parties
ratify and confirm as binding upon them all of the terms of the AGREEMENT.

 

In witness whereof the parties set their hands as of the date first written
above.

 

First National Bank of Omaha

 

LSCP, LLLP,

 

 

an Iowa Limited Liability Limited Partnership

 

 

By Little Sioux Corn Processors, L.L.C., Its

 

 

General Partner

 

 

 

By: /s/   Omer Sagheer

 

By: /s/   Stephen G. Roe

         Omer Sagheer,

 

         Steve Roe, President of Little

         Commercial Loan Officer

 

         Sioux Corn Processors, L.L.C.

 

 

Page 5 of 7

--------------------------------------------------------------------------------


 

 

NOTARY ACKNOWLEDGMENT

 

STATE OF IOWA

)

 

) ss.

COUNTY OF Cherokee

)

 

 

                On this 2 day of November, 2004, before me, the undersigned, a
Notary Public, personally appeared Steve Roe, President of Little Sioux Corn
Processors, L.L.C., General Partner of LSCP, LLLP, on behalf of said entity, who
executed the foregoing instrument, and acknowledged that he executed the same as
his voluntary act and deed.

 

 

 

 

 

 

 

  /s/Becky J. Nothem

 

 

 

 

 

Notary Public

 

 

 

 

Page 6 of 7

--------------------------------------------------------------------------------


 

 

TERM PROMISSORY NOTE

(Term Note 5)

Omaha, Nebraska

 

$5,400,000.00

Note Date: December 2, 2004

 

Maturity Date: September 1, 2005

 

 

                On or before September 1, 2005, LSCP, LLLP (“BORROWER”) promises
to pay to the order of First National Bank of Omaha (“BANK”) at any of its
offices in Omaha, Nebraska the principal sum hereof, which shall be Five Million
Four Hundred Thousand and no/100 ($5,400,000.00) Dollars or so much thereof as
may have been advanced by BANK and shown on the records of the BANK to be
outstanding, under this Note and the Construction Loan Agreement (“AGREEMENT”)
executed by the BANK and BORROWER dated as of July 25, 2002, as it may, from
time to time, be amended.  This Note evidences TERM NOTE 5 identified in the
AGREEMENT.

                Interest on the principal amount outstanding shall accrue based
on one month LIBOR   + 330 basis points.  Interest shall be calculated on the
basis of a 360-day year, counting the actual number of days elapsed.  Interest
on this promissory note shall be payable quarterly.

                The AGREEMENT contains additional terms of this Note, including,
but not limited to enumerated events of default, and the granting of liens to
secure BORROWER’s performance. All capitalized terms not otherwise defined
herein shall have the same meanings as set forth in the AGREEMENT.

                As provided in the AGREEMENT, upon any such enumerated default,
BANK may accelerate the due date of this Note and declare all obligations set
forth herein immediately due and payable, and BANK shall also have such other
remedies as are described in the  AGREEMENT and are provided by law. All makers
and endorsers hereby waive presentment, demand, protest and notice of dishonor,
consent to any number of extensions and renewals for any period without notice;
and consent to any substitution, exchange or release of collateral, and to the
addition or releases of any other party primarily or secondarily liable.

 

Executed as of the 2 day of December, 2004.

 

 

 

LSCP, LLLP,

 

an Iowa Limited Liability Limited Partnership,

 

By Little Sioux Corn Processors, L.L.C.

 

Its General Partner

 

 

 

 

By:

/s/   Stephen G. Roe

 

 

Steve Roe, President of Little

 

 

      Sioux Corn Processors, L.L.C.

 

 

 

 

Page 7 of 7

--------------------------------------------------------------------------------

 